DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 101-102 and 122-142 are pending in this application.
Claims 1-100 and 103-121 are cancelled.
Claims 101-102, 133 and 140 are amended.
Claims 101-102 and 122-142 are presented for examination. 

Response to Amendments
Information Disclosure Statement
The information disclosure statements (IDS) submitted 28 March 2022 is being considered by the examiner. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “Monitoring device” in claims 101-102 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: sensor or tag (Pg. 28: Lines 25-30). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 101, 122-123, 128, 130-131, 133-140 and 142 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US Publication 2018/0265145 A1) in view of a teaching reference Thermocouple, the 21 November 2017 revision of the Wikipedia article named Thermocouple, provided as an NPL (hereinafter “Thermocouple”). 
Regarding claim 101, Todd teaches a track for traction of a vehicle, the track being mountable around a track- engaging assembly configured to move the track around the track-engaging assembly, the track-engaging assembly comprising a plurality of wheels for engaging the track, the track being elastomeric to flex around the track-engaging assembly, the track comprising: (Todd: Para. 74-75; track system comprises a drive wheel configured to be mounted to the axle of the vehicle; track according to the present embodiment is preferably made of rubber and/or elastomeric material) a ground-engaging outer surface for engaging the ground (Todd: Para. 74; track comprises an outer ground engaging surface); an inner surface opposite to the ground-engaging outer surface (Todd: Para. 74; an inner wheels engaging surface).
Todd doesn’t explicitly teach a monitoring device configured to issue a signal, the monitoring device comprising an electronic component; and a protective substance coated on at least a portion of the electronic component of the monitoring device and allowing the signal to pass through the protective substance and elastomeric material of the track.
However, Todd in view of the teaching reference Thermocouple is deemed to disclose an equivalent teaching. Todd includes an endless track having one or more sensors embedded in the tracked vehicle, collecting temperature or location data (Todd: Para. 14). The sensors can be powered through piezoelectric power generators (Todd: Para. 94). The sensors powered by a piezoelectric power generator would comprise of an electronic component.
Todd includes a thermocouple sensor to monitor the temperature of the track system that includes an insulating material over the wires compatible with the elastomeric track material (Todd: Para. 120). A thermocouple is an electrical device consisting of two dissimilar electrical conductors forming an electrical junction. The differences between the voltages measured from each wire can be interpreted as measured temperature (Thermocouple: Pg. 1). The wire insulation is a protective substance on at least a portion of the electronic component applied to the thermocouple wires. Todd includes a communication system where the vehicle module communicates with the sensors to accurately receive information from the track system sensors (Todd: Para. 122). Therefore, the thermocouple sensors allow the signal to travel from the elastomeric material of the track to the vehicle module. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporate Thermocouple’s description of a thermocouple sensor (Thermocouple: Pg. 1) in order monitor the terrain condition or alert of maintenance issues (Todd: Para. 23, 166) because one of ordinary skill in the art would measure temperature based on the voltage from two dissimilar electrical conductors forming an electrical junction (Thermocouple: Pg. 1).
Regarding claim 122, Todd teaches the track of claim 101, wherein: the monitoring device is configured to monitor the track; and the signal relates to a characteristic of the track (Todd: Para. 107; sensors of the smart track system may be infrared sensors mounted to the track system and designed for measuring the track temperature at various intervals).
Regarding claim 123, Todd teaches the track of claim 122, wherein the characteristic of the track is a temperature of the track (Todd: Para. 107; sensors of the smart track system may be infrared sensors mounted to the track system and designed for measuring the track temperature at various intervals).
Regarding claim 128, Todd teaches the track of claim 101, wherein: the monitoring device is configured to monitor at least one of the track and a road travelled upon by the vehicle (Todd: Para. 120; the thermocouple is inserted at the track hotspot, which is at one of the warmest point in the track; the hot spot is found to be on the external thread under the road wheel path); and the signal relates to positioning of the track relative to the road (Todd: Para. 120; the hot spot is found to be on the external thread under the road wheel path).
Regarding claim 130, Todd teaches the track of claim 101, wherein the signal relates to a substance used where the vehicle travels (Todd: Para. 120; the thermocouple is inserted at the track hotspot, which is at one of the warmest point in the track; the hot spot is found to be on the external thread under the road wheel path).
Regarding claim 131, Todd teaches the track of claim 101, wherein the signal relates to equipment external to the vehicle (Todd: Para. 120; the thermocouple is inserted at the track hotspot, which is at one of the warmest point in the track).
Regarding claim 133, Todd doesn’t explicitly teach wherein the protective substance is malleable at least during application of the protective substance onto at least the portion of the electronic component of the monitoring device.
However, Todd is deemed to disclose an equivalent teaching. Todd includes a thermocouple sensor to monitor the temperature of the track system that includes an insulating material over the wires compatible with the elastomeric track material (Todd: Para. 120). The wire insulation is a protective substance on at least a portion of the electronic component applied to the thermocouple wires. Todd includes a communication system where the vehicle module communicates with the sensors to accurately receive information from the track system sensors (Todd: Para. 122). The sensors can be powered through piezoelectric power generators (Todd: Para. 94). The sensors powered by a piezoelectric power generator would comprise of an electronic component. Therefore, the thermocouple sensors allow the signal to travel from the elastomeric material of the track to the vehicle module. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporate Thermocouple’s description of a thermocouple sensor (Thermocouple: Pg. 1) in order monitor the terrain condition or alert of maintenance issues (Todd: Para. 23, 166) because one of ordinary skill in the art would measure temperature based on the voltage from two dissimilar electrical conductors forming an electrical junction (Thermocouple: Pg. 1).
Regarding claim 134, Todd teaches the track of claim 133, wherein the protective substance is malleable after application of the protective substance onto the monitoring device during use of the track (Todd: Para. 120; insulating material over the wires is compatible with the rubber or elastomeric material of the track so it does not generate discontinuity in the material when curing).
Regarding claim 135, Todd teaches the track of claim 101, wherein: the monitoring device comprises a piezoelectric generator configured to power the monitoring device (Todd: Para. 97; the power system is a piezoelectric system configured to autonomously provide electrical power to the sensor); and the piezoelectric generator comprises a piezoelectric element deformable in response to deformation of a portion of elastomeric material of the track to generate power (Todd: Para. 97; each movement of the cantilevered metal strip within the piezoelectric generator capsule creates a small power).
Regarding claim 136, Todd teaches the track of claim 135, wherein the piezoelectric element is bendable in response to bending of the portion of the elastomeric material of the track to generate power (Todd: Para. 97; each movement of the cantilevered metal strip within the piezoelectric generator capsule creates a small power).
Regarding claim 137, Todd teaches the track of claim 135, wherein the piezoelectric element comprises a piezoelectric film (Todd: Para. 97, Fig. 9; piezoelectric generator comprises a base portion holding an elongated strip of metal cantilevered with a mass hanging at the end).
Regarding claim 138, Todd teaches the track of claim 135, wherein the piezoelectric generator comprises a substrate supporting the piezoelectric element and an electrical conductor electrically interconnecting the piezoelectric element and the electronic component of the monitoring device (Todd: Para. 97, Fig. 9; a sensor embedded in the traction band; the sensor and generator are interconnected for the generator to provide power to the sensor; piezoelectric generator comprises a base portion holding an elongated strip of metal cantilevered with a mass hanging at the end).
Regarding claim 139, Todd teaches the track of claim 138, wherein: the monitoring device comprises a sensor (Todd: Para. 20; endless track sensors; monitor the conditions (i.e. the track temperature)); the electronic component is part of the sensor (Todd: Para. 97; the sensor and generator are interconnected for the generator to provide power to the sensor); the sensor comprises a substrate supporting the electronic component (Todd: Para. 97; the sensor and generator are interconnected for the generator to provide power to the sensor; piezoelectric generator comprises a base portion holding an elongated strip of metal cantilevered with a mass hanging at the end and secured thereto using fasteners); and the substrate of the piezoelectric generator is contiguous to the substrate of the sensor (Todd: Para. 97, Fig. 9; a sensor embedded in the traction band; the sensor and generator are interconnected for the generator to provide power to the sensor; piezoelectric generator comprises a base portion holding an elongated strip of metal cantilevered with a mass hanging at the end).
Regarding claim 142, Todd teaches the track of claim 101, wherein the signal relates to servicing of the track (Todd: Para. 141; the sensors are on the profile of the endless track; advise of the required maintenance of the track system (i.e. for destroyed or damaged wheel)).



Claim 102 is rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US Publication 2018/0265145 A1).
Regarding claim 102, Todd teaches a track for traction of a vehicle, the track being mountable around a track- engaging assembly configured to move the track around the track-engaging assembly, the track-engaging assembly comprising a plurality of wheels for engaging the track, the track being elastomeric to flex around the track-engaging assembly, the track comprising: (Todd: Para. 74-75; track system comprises a drive wheel configured to be mounted to the axle of the vehicle; track according to the present embodiment is preferably made of rubber and/or elastomeric material) a ground-engaging outer surface for engaging the ground (Todd: Para. 74; track comprises an outer ground engaging surface); an inner surface opposite to the ground-engaging outer surface (Todd: Para. 74; an inner wheels engaging surface).
Todd doesn’t explicitly teach a monitoring device configured to issue a signal. 
However, Todd is deemed to disclose an equivalent teaching. Todd includes an endless track having one or more sensors embedded in the tracked vehicle, collecting temperature or location data (Todd: Para. 14). The sensors can be powered through piezoelectric power generators (Todd: Para. 94). Todd includes a communication system where the vehicle module communicates with the sensors to accurately receive information from the track system sensors (Todd: Para. 122). Therefore, the thermocouple sensors allow the signal to travel from the elastomeric material of the track to the vehicle module.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have a monitoring device configured to monitor an area associated with the track system in order monitor the terrain condition or alert of maintenance issues (Todd: Para. 23, 166).
In the following limitation, Todd teaches the monitoring device comprising a piezoelectric generator configured to power the monitoring device (Todd: Para. 74-75; track system comprises a drive wheel configured to be mounted to the axle of the vehicle; track according to the present embodiment is preferably made of rubber and/or elastomeric material), the piezoelectric generator comprising a piezoelectric element embedded in a portion of elastomeric material of the track, wherein the piezoelectric element is deformable in response to deformation of the portion of elastomeric material of the track to generate power (Todd: Para. 120, 122, 129; insulating material over the wires is compatible with the rubber or elastomeric material of the track so it does not generate discontinuity in the material when curing; thermocouple is inserted at the track hotspot, which is at one of the warmest point in the track; sensors uses redundancy, the vehicle module may exhibit signal interferences and only receive the signal intermittently while still receiving the accurate information from the track system sensors).

Claims 124-125, 129 and 141 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US Publication 2018/0265145 A1) in view of teaching reference Thermocouple, the 21 November 2017 revision of the Wikipedia article named Thermocouple, provided as an NPL (hereinafter “Thermocouple”) and in further view of Richard et al. (US Publication 2018/0190045 A1). 
Regarding claim 124, Todd and Thermocouple don’t explicitly teach the monitoring device is configured to monitor soil on which the vehicle moves; and the signal relates to the soil.
However Richard, in the same field of endeavor, teaches the monitoring device is configured to monitor soil on which the vehicle moves; and the signal relates to the soil (Richard: Para. 214; the sensor is a pressure sensor, the monitoring system may be configured to determine characteristics related to the ground on which the track system travels (e.g., a compactness of the ground)).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporate  Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) and Thermocouple’s description of a thermocouple sensor (Thermocouple: Pg. 1) into Todd’s traction embedded sensors (Todd: Para. 12) in order to control the powertrain based on the pressure or the received information regarding the operation of the agricultural vehicle (Richard: Para. 214).
Regarding claim 125, Todd and Thermocouple don’t explicitly teach wherein the signal relates to compaction of the soil.
However Richard, in the same field of endeavor, teaches wherein the signal relates to compaction of the soil (Richard: Para. 214; the sensor is a pressure sensor, the monitoring system may be configured to determine characteristics related to the ground on which the track system travels (e.g., a compactness of the ground)).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporate  Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) and Thermocouple’s description of a thermocouple sensor (Thermocouple: Pg. 1) into Todd’s traction embedded sensors (Todd: Para. 12) in order to control the powertrain based on the pressure or the received information regarding the operation of the agricultural vehicle (Richard: Para. 214).
Regarding claim 129, Todd and Thermocouple don’t explicitly teach wherein the signal is directed to a powertrain of the vehicle to operate the powertrain of the vehicle differently when the vehicle is off-road than when the vehicle is on-road.
However Richard, in the same field of endeavor, teaches wherein the signal is directed to a powertrain of the vehicle to operate the powertrain of the vehicle differently when the vehicle is off-road than when the vehicle is on-road (Richard: Para. 214; monitoring system may determine that the ground is hard (e.g., a compact soil, a paved road), whereas when the pressure is recorded as being particularly low, the processing entity of the monitoring system may determine that the ground is soft; output signal of the processing entity may thus be received by the powertrain, the powertrain controller or the communication device and used to control the operation of the agricultural vehicle based on the recorded pressure and/or outputting information regarding the operation of the agricultural vehicle).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporate  Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) and Thermocouple’s description of a thermocouple sensor (Thermocouple: Pg. 1) into Todd’s traction embedded sensors (Todd: Para. 12) in order to control the powertrain based on the pressure or the received information regarding the operation of the agricultural vehicle (Richard: Para. 214).
Regarding claim 141, Todd and Thermocouple don’t explicitly teach wherein the signal is indicative of a level of wear of the track.
However Richard, in the same field of endeavor, teaches wherein the signal is indicative of a level of wear of the track (Richard: Para. 8, 211; tread wear sensor).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporate  Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) and Thermocouple’s description of a thermocouple sensor (Thermocouple: Pg. 1) into Todd’s traction embedded sensors (Todd: Para. 12) in order to control the powertrain based on the pressure or the received information regarding the operation of the agricultural vehicle (Richard: Para. 214).

Claim 126 is rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US Publication 2018/0265145 A1) in view of Thermocouple, the 21 November 2017 revision of the Wikipedia article named Thermocouple, provided as an NPL (hereinafter “Thermocouple”) and in further view of Richard et al. (US Publication 2018/0190045 A1) and Heim et al. (US Publication 2017/0094894 A1).
Regarding claim 126, Todd, Thermocouple and Richard don’t explicitly teach wherein: the monitoring device comprises a moisture sensor configured to sense a moisture level of the soil; and the signal relates to the moisture level of the soil.
However Heim, in the same field of endeavor, teaches wherein: the monitoring device comprises a moisture sensor configured to sense a moisture level of the soil (Heim: Para. 26, 30; soil moisture sensor); and the signal relates to the moisture level of the soil (Heim: Para. 26, 30; soil moisture sensor).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Heim’s moisture sensor (Heim: Para. 26, 30), Thermocouple’s description of a thermocouple sensor (Thermocouple: Pg. 1) and Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order control an agricultural vehicle based upon sensed information (Heim: Para.1).

Claim 127 is rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US Publication 2018/0265145 A1) in view of Thermocouple, the 21 November 2017 revision of the Wikipedia article named Thermocouple, provided as an NPL (hereinafter “Thermocouple”) and in further view of Richard et al. (US Publication 2018/0190045 A1) and Maddux et al. (US Publication 2019/0116740 A1).
Regarding claim 127, Todd, Thermocouple and Richard don’t explicitly teach the monitoring device comprises a chemical sensor configured to sense a chemical characteristic of the soil; and the signal relates to the chemical characteristic of the soil.
However Maddux, in the same field of endeavor, teaches the monitoring device comprises a chemical sensor configured to sense a chemical characteristic of the soil (Maddux: Para. 120; chemical detectors for detecting a chemical in/on/around a plant stem (including air and soil)); and the signal relates to the chemical characteristic of the soil (Maddux: Para. 120; chemical detectors for detecting a chemical in/on/around a plant stem (including air and soil)).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Maddux’s soil chemical sensor (Maddux: Para. 120), Thermocouple’s description of a thermocouple sensor (Thermocouple: Pg. 1) and Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order to apply an agriculture treatment agent such as a plant fertilizer (Maddux: Para. 116).

Claim 132 and 140 is rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US Publication 2018/0265145 A1) in view of Thermocouple, the 21 November 2017 revision of the Wikipedia article named Thermocouple, provided as an NPL (hereinafter “Thermocouple”) and in further view of Maddux et al. (US Publication 2019/0116740 A1).
Regarding claim 132, Todd and Thermocouple don’t explicitly teach wherein the equipment comprises at least one of irrigation equipment and fertilization equipment.	
However Maddux, in the same field of endeavor, teaches wherein the equipment comprises at least one of irrigation equipment and fertilization equipment (Maddux: Para. 50, 116; larger vehicle suitable for traversing the field while operably disposing one or more mechanisms between two or more rows of plants/stem to inoculate the plants; an agriculture treatment agent could be a hormone, an herbicide, or nutrient (e.g. a plant fertilizer)).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Maddux’s soil chemical sensor (Maddux: Para. 120) and Thermocouple’s description of a thermocouple sensor (Thermocouple: Pg. 1) into Todd’s traction embedded sensors (Todd: Para. 12) in order to apply an agriculture treatment agent such as a plant fertilizer (Maddux: Para. 116).
Regarding claim 140, Todd teaches the track of claim 101, wherein: the monitoring device comprises a sensor (Todd: Para. 20; endless track sensors; monitor the conditions (i.e. the track temperature)); the protective substance coats the electronic component and a substrate of the sensor (Todd: Para. 120, 122, 129, Fig. 9; insulating material over the wires is compatible with the rubber or elastomeric material of the track so it does not generate discontinuity in the material when curing; thermocouple is inserted at the track hotspot, which is at one of the warmest point in the track).
Todd and Thermocouple don’t explicitly teach a sensing element of the sensor extends outside of the protective substance.
However Maddux, in the same field of endeavor, teaches a sensing element of the sensor extends outside of the protective substance (Maddux: Para. 120; devices (e.g., needles or scrapers) for collecting core samples from stems).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Maddux’s soil chemical sensor (Maddux: Para. 120) and Thermocouple’s description of a thermocouple sensor (Thermocouple: Pg. 1) into Todd’s traction embedded sensors (Todd: Para. 12) in order to apply an agriculture treatment agent such as a plant fertilizer (Maddux: Para. 116).




Response to Arguments
Applicant's arguments, filed on 11 October 2022, with respect to the rejection of claims 101 and 102 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. 
Applicant argues that “a protective substance coated on at least a portion of the electronic component of the monitoring device” is not taught by the prior arts.
In response to the applicant’s argument above, Todd includes a thermocouple sensor that monitors the temperature of the track system that includes an insulating material over the wires compatible with the elastomeric track material (Todd: Para. 120). The wire insulation is a protective substance applied to the thermocouple wires which is a monitoring device. The wire insulation is a protective substance coated on at least a portion of the electronic component. Todd’s system includes a communication system where the vehicle module communicates with the sensors to accurately receive information from the track system sensors (Todd: Para. 122). Therefore, the thermocouple sensors allow the signal to travel from the elastomeric material of the track to the vehicle module. 
The applicant next argues that “the insulating material over the wires is compatible with the rubber or elastic material of the track so it does not generate discontinuity in the material when curing” and “these teachings would be understood by the skilled artisan to mean that the sensing portion of the thermocouple is protected by insulating material, whereas the electronic components are protected by the rigid capsule.” 
In response to the applicant’s argument above, a thermocouple is an electrical device consisting of two dissimilar electrical conductors forming an electrical junction. The differences between the voltages measured from each wire can be interpreted as measured temperature (Thermocouple: Pg. 1). A thermocouple is two different metal wires that are touching a location where temperature is to be measured. The voltage of both wires are measured and those values are used with a known relationship graph to calculate the temperature (Thermocouple: Pg. 6). For a thermocouple to work, neither wire can be completely coated with an insulator. The position where the temperature is measured has both bare wires. The temperature is a feature that different metals expand and contract at different rates. Therefore the difference of the two measured voltages is the temperature measured at the bare metal spot. 
Claim 123 includes a measure characteristic as temperature. Therefore temperature sensors would be in field of knowledge for this application, and thus a person of ordinary skill in the art as of the effective filing date would have knowledge of temperature sensors in order to embed temperature sensors into the endless track of a vehicle.
The applicant next argues that “a piezoelectric element embedded in a portion of elastomeric material of the track, wherein the piezoelectric element is deformable is response to deformation the portion of elastomeric material of the track to generate power” is not taught by the prior art.
In response to the applicant’s argument above, Todd includes powering the sensors through piezoelectric power generators which generate energy from the vibrations resulting from the operation, applied pressure or flexion, of the track system (Todd: Para. 94, 95). The piezoelectric generator comprising a base portion holding an elongated strip of metal cantilevered with a mass (Todd: Para. 97, Fig. 9) so that the flexing of the track system powers the sensors. The metal cantilevered with the mass to move by vibration or flexing is a deformable piezoelectric element based on track operation to generate power for the sensor. The sensors with piezoelectric power generators are powered through the flexing of the elastomeric track material. The movement of elastomeric track material creates a cantilevered motion of the metal elongated strip in order to power the sensor.
Applicant next argues that dependent claims are allowable at least by way of their dependency from the independent claims. 
In response to the applicant’s argument above, the independent claims are rejected. Therefore the dependent claims are rejected at least based on their dependencies. 
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Todd’s track sensors read on applicant’s systems and methods for monitoring off-road vehicles. The rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663 

/ADAM D TISSOT/Primary Examiner, Art Unit 3663